Citation Nr: 0700715	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-06 541	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran had qualifying active duty service from September 
1975 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Honolulu, Hawaii.  The veteran thereafter moved and his 
claims file was transferred to the RO in Anchorage, Alaska.

A January 2004 Board decision and remand notified the veteran 
that to perfect his appeals of rating decisions that denied 
his applications to reopen his claims of entitlement to 
service connection for hepatitis B as well as left and for 
right ankle disabilities and assigned a initial 10 percent 
rating for his service connected left knee disorder he need 
only file a timely Substantive Appeal after the RO issued a 
statement of the case (SOC) as to these issues.  That notice 
was in error.

As to the applications to reopen his claims of entitlement to 
service connection for hepatitis B as well as left and right 
ankle disabilities, the Board finds that the correct 
characterization of these issues is as original claims 
because in July 2002 the veteran filed a timely notice of 
disagreement with the March 2002 rating decision that first 
denied entitlement to service connection for these 
disabilities and following the issuance of the January 2005 
SOC, he filed a timely Substantive Appeal in February 2005.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302(c) (2006).  The Board 
also finds that, given the notice of the laws and regulations 
governing original claims for service connection already 
found in the January 2005 SOC, there is no prejudice to the 
veteran by the Board undertaking a de nova review of these 
claims at this time.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

As to the claim for a higher initial evaluation for a left 
knee disorder, in September 1998 the veteran filed a notice 
of disagreement with the June 1998 rating decision that 
granted service connection for a left knee disorder and 
assigned a 10 percent disability rating.  In November 1999, 
the RO issued a SOC as to this issue, but no substantive 
appeal was thereafter received from the veteran.  See 
38 C.F.R. §§ 20.200, 20.302(c).  Likewise, in July 2001 the 
veteran filed a notice of disagreement with the April 2001 
rating decision which confirmed and continued a 10 percent 
rating for the veteran's left knee disorder.  In April 2002, 
the RO issued a SOC as to this issue, but once again no 
substantive appeal was thereafter received from the veteran.  
See 38 C.F.R. §§ 20.200, 20.302(c).  Accordingly, the Board's 
jurisdiction is limited to the issues listed on the first 
page of this decision.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (if the claimant fails to file a Substantive 
Appeal in a timely manner, and fails to timely request an 
extension of time, "he is statutorily barred from appealing 
the RO decision"). 


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran currently has hepatitis B.

2.  The preponderance of the evidence is against a finding 
that any ankle disability was present in service; that any 
current ankle disability is related to service; that 
arthritis of either ankle manifested itself to a compensable 
degree within a year following separation from the veteran's 
only qualifying period of active duty; or that any current 
ankle disability was caused or aggravated by already service 
connected left knee disorder.


CONCLUSIONS OF LAW

1.  Hepatitis B were not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  A left ankle disability was not incurred or aggravated 
during military service or by already service connected left 
knee disorder and arthritis of the left ankle may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A right ankle disability was not incurred or aggravated 
during military service or by already service connected left 
knee disorder and arthritis of the right ankle may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2001, prior to 
the appealed from rating decision, along with the subsequent 
February 2002 and February 2004 letters fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Thereafter, the claims were readjudicated in the 
January 2005 statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.   Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records and all 
available and identified post-service medical records, 
including medical records from Sister of Providence Hospital 
and Alaska Vocational Rehabilitation as well as the VA 
Medical Centers in Palo Alto, Alaska, and Hawaii.  The record 
also shows that the veteran was provided a VA examination in 
February 2002.

While the February 2002 VA examiner did not provide an 
opinion as to the relationship, if any, between current left 
ankle disability and already service connected left knee 
disorder and between current right ankle disability and 
military service, the Board finds this omission harmless.  
Specifically, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that, among other 
things, that current right ankle disability was caused by his 
military service and his current left ankle disability was 
caused by his already service connected left knee disorder.  
As will be more fully explained below, his service medical 
records are silent for any complaints or clinical findings 
pertaining to the right ankle and there is no evidence of 
right ankle disabilities for more then a decade following his 
separation from his one qualifying period of military 
service.  Likewise, as will be more fully explained below, 
the post-service record is negative for any medical evidence 
that the veteran's service connected left knee disorder 
played any role in his developing left ankle problems.   For 
these reasons, the Board finds that a medical opinion is not 
necessary to decide these claims, in that any such opinion 
could not establish the existence of the claimed in-service 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

As to the claim of entitlement to service connection for 
hepatitis B, as will be more fully discussed in the below 
decision, the decision in this appeal is mandated by the 
veteran's failure to meet a basic prerequisite for service 
connection (i.e., a current disability) and therefore the 
Board is entitled to go forward with adjudication of the 
claim regardless of whether or not VA provided him with a VA 
examination.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


The Claims

The veteran contends that he has hepatitis B as well as left 
and right ankle disabilities due to injuries he sustained 
while in military service.  As to the ankle disabilities, it 
is also alleged that they were caused by his service 
connected left knee disorder, including due to a fall he took 
when his left knee gave way.  It is requested that the 
veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to entitlement to service connection for hepatitis B, 
while service medical records dated from April 1976 to July 
1976, including an April 1976 laboratory report, noted that 
the veteran tested positive for hepatitis anti-bodies, the 
July 1976 separation examination was negative for hepatitis 
and none of the service records show a diagnosis of hepatitis 
B.  Post-service, while VA treatment records note a history 
of hepatitis C since October 2000, they are negative for a 
diagnosis of hepatitis B.

Accordingly, since a condition precedent for direct and 
secondary service connection is the existence of a current 
disability, entitlement to service connection for hepatitis B 
must be denied.  38 C.F.R. §§ 3.303, 3.310; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service-
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); Allen, supra (service connection could be 
granted for a disability where a service-connected disability 
had aggravated a nonservice-connected disability).

As to entitlement to direct service connection for a left 
ankle disability, while a March 1976 x-ray report noted that 
the veteran had left knee and ankle effusion, the ankle x-ray 
showed no abnormalities and the July 1976 separation 
examination was negative for a left ankle disability.  Post-
service, while the February 2002 VA examiner opined that 
examination and x-rays of the left ankle were essentially 
normal, VA treatment records starting in July 2001 show the 
veteran's complaints and/or treatment for left ankle pain 
diagnosed as arthritis starting in August 2001.  In this 
regard, while the earlier June 2000 Alaska Vocational 
Rehabilitation examiner at one point when discussing the 
veteran's "right ankle" x-ray referred to the "left ankle" 
when reporting that the ankle is arthritic, the Board finds 
that this examiner intended to diagnosis the "right ankle" 
with arthritis and not the "left ankle" because the history 
taken by the examiner as well as the examination he conducted 
and x-rays he took did not look at the left ankle.

As to entitlement to direct service connection for a right 
ankle disability, the first time that the record shows the 
veteran's complaints and/or treatment for a right ankle 
disability is in July 1986.  Specifically, a July 1986 
emergency room report from Sister of Providence Hospital 
shows the veteran's treatment within 30 minutes of his having 
fractured his right ankle along with his follow-up care.  See 
Sister of Providence Hospital treatment records dated from 
July 1986 to November 1986.  Thereafter, a June 2000 Alaska 
Vocational Rehabilitation examination report shows the right 
ankle being diagnosed with arthritis for the first time.  VA 
treatment records starting in July 2001 thereafter show his 
complaints and/or treatment for this arthritis.

As to the origins of the above ankle disabilities, at the 
February 2002 VA examination, which was held for the express 
purpose of ascertaining the origins of the ankle 
disabilities, it was opined by the examiner that the veteran 
did ". . . not believe that left ankle problems are service 
connected.  No history of injury and essentially normal 
examination."  

The February 2002 opinion is not contradicted by any medical 
opinion of record.  Evans, supra.  Accordingly, as to direct 
service connection for a left ankle disorder, because the 
evidence of record shows that this disability is not related 
to the veteran's military service, the Board must deny the 
claim.  See 38 C.F.R. § 3.303; Rabideau, supra.

Neither the February 2002 VA examination report or any other 
medical evidence found in the claims file contain an opinion 
linking current right ankle disability to military service.  
Accordingly, as to direct service connection for a right 
ankle disorder, because the evidence of record does not 
include a medical opinion linking current right ankle 
disability to military service, the Board must conclude that 
the weight of the evidence is against the claim and it must 
be denied.  Id.

The preponderance of the evidence is also against finding 
that current left and right ankle disabilities are related to 
any disease or injury during the veteran's military service 
because the service medical records are negative for any such 
findings.  Id.

Moreover, given the length of time between the veteran's 
separation from his one period of qualifying active duty in 
1976 and first seen complaining of left ankle pain in 2001 
and a right ankle fracture in 1986, the Board finds that 
there is no continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
also do not help the veteran in establishing his claims 
because a diagnosis of arthritis is not found in the record 
during the first post-service year following his separation 
from his one period of qualifying active duty in 1976.  

Neither the February 2002 VA examination report or any other 
medical evidence found in the claims file contain' an opinion 
linking current left ankle disability to already service 
connected left knee disorder.  Accordingly, as to entitlement 
to secondary service connection for a left ankle disability, 
because the evidence of record does not include a medical 
opinion linking current left ankle disability to already 
service connected left knee disorder, the Board must conclude 
that the weight of the evidence is against the claim.  See 
38 C.F.R. § 3.310; Allen, supra.

As to entitlement to secondary service connection for a right 
ankle disability, in a June 2000 Alaska Vocational 
Rehabilitation examination and in a March 2002 VA treatment 
record, the veteran reported that he fractured his right 
ankle in 1987 when his service connected left knee gave way 
and he fell.  Likewise, at a February 2002 VA examination it 
was opined, after diagnosing right ankle arthritis, as 
follows: 

. . . The history presented is that the 
left knee collapsed causing him to fall 
and sustain a right ankle fracture.  
There is no way of ascertaining how that 
occurred and so based on the veteran's 
history the right ankle injury would be 
secondary to the left knee condition and 
therefore service connected . . .  

Notwithstanding the February 2002 VA examiner's opinion that 
it is impossible to ascertain how the veteran fractured his 
right ankle, the Board notes that its' review of the record 
discloses the July 1986 emergency room report from Sister of 
Providence Hospital which documents the veteran's treatment 
for his fractured right ankle just 20 minutes after the 
injury occurred.  Moreover, that report specifically notes 
that that the veteran fractured his right ankle when he fell 
and twisted it jumping over a fence.  Tellingly, the July 
1986 report and the follow-up treatment records are silent 
for any reference to the veteran's service connected left 
knee having anything to do with his right ankle injury, such 
as the fall being caused by the knee giving way.  See Sister 
of Providence Hospital treatment records dated from July 1986 
to November 1986.  

In light of the July 1986 emergency room report and the 
follow-up treatment records from Sister of Providence 
Hospital, the Board finds the February 2002 opinion was based 
on an inaccurate medical history provided by the veteran and 
is not credible.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion). 

Accordingly, because the record does not include credible 
medical opinion evidence of a link between the veteran's 
current right ankle disability and already service connected 
left knee disorder, entitlement to secondary service 
connection for a right ankle disability must also be denied.  
See 38 C.F.R. § 3.310; Allen, supra.

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
and private physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the diagnosis or origins of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
appellant's statements, as well as those of his 
representative, addressing the diagnosis or origins of these 
disabilities are not probative evidence as to the issues on 
appeal.

The Board also considered the doctrine of reasonable doubt, 
however, the 


preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.


ORDER

Service connection for hepatitis B is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


